Citation Nr: 1724136	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-46 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a change in an Individualized Written Rehabilitation Plan (IWRP) under Chapter 31 of Title 38 of the United States Code.


REPRESENTATION

Veteran represented by:	Benjamin Krause, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Vocational Rehabilitation and Employment Division (VR&E) of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's request for a change to his IWRP and interrupted his rehabilitation program.

This matter was most recently before the Board in March 2016, when it was returned from the United States Court of Appeals for Veterans Claims (Court) pursuant to a Joint Motion for Remand (JMR).  The May 2015 JMR vacated a February 2014 Board decision regarding this matter and remanded it to the Board for further consideration.

In the May 2015 JMR, the parties agreed, among other things, that the Board may have considered an issue that had not been previously considered by the Agency of Original Jurisdiction (AOJ) when it adjudicated this matter under the provisions of 38 C.F.R. § 21.284 in its February 2014 decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1992).  Based on the agreement of the parties in the May 2015 JMR, the Board will limit the scope of this appeal and proceed with adjudication of this matter under the provisions of 38 C.F.R. § 21.94, which relate to changing an IWRP; this limited scope is reflected in the issue statement on the title page of this decision.  The Board acknowledges supplemental statements of the case (SSOCs) issued by the AOJ subsequent to the Board's March 2016 remand appear to have expanded the scope of the matter on appeal to potentially include the provisions of 38 C.F.R. § 21.284.  Nevertheless, the Board finds the due process concerns raised by the procedural posture of this matter warrant consideration of the primary theory agreed upon and outlined in the May 2015 JMR, as opposed to the more expansive theory offered as alternate in which consideration of 38 C.F.R. § 21.94 and 38 C.F.R. § 21.284 are merely two different questions within a single matter.

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) in June 2013 who is no longer employed by the Board.  A transcript of the hearing is of record.  In December 2015, the Board sent the Veteran a letter asking him if he wished to have a second Board hearing before another VLJ who would ultimately make the decision in his appeal.  In January 2016, the Veteran elected to proceed in this matter without appearing at a second hearing.


FINDINGS OF FACT

1.  The Veteran's January 2008 IWRP plan included a stated vocational goal of achieving entry-level employment as a management trainee (any industry), general manager (any industry), or a related occupational or job title.

2.  The Veteran requested a change to his IWRP in January 2010, which was denied by the AOJ.

3.  Achievement of the vocational goal of achieving entry-level employment as a management trainee (any industry), general manager (any industry), or a related occupational or job title is no longer reasonably feasible due to the increase in severity of the Veteran's PTSD symptomatology.


CONCLUSION OF LAW

The criteria for entitlement to a change in the Veteran's IWRP have been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 3107 (West 2014); 38 C.F.R. §§ 21.1, 21.35, 21.80, 21.84, 21.94, 21.98 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The purpose of vocational rehabilitation services is to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. §§ 3100; 38 C.F.R. §§ 21.35.  A veteran is entitled to participate in a rehabilitation program under Chapter 31 if he or she has a service-connected disability or combination of disabilities rated at 20 percent or more and is determined by the Secretary to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40(a). 

In this case, the Veteran's basic eligibility for VR&E benefits is not in dispute, as he has already been found to have a serious employment handicap and has received training under this program.  See 38 C.F.R. § 21.52.  The record shows that the Veteran was fully participating in the program when the dispute leading to this appeal originated.  The issue in this case is whether he is entitled to a change in his IWRP as outlined in 38 C.F.R. § 21.94.

An IWRP will be developed for each veteran eligible for rehabilitation services under Chapter 31.  38 C.F.R. § 21.80.  The purposes of the IWRP are to:  (1) identify goals and objectives to be achieved by the veteran during the period of rehabilitation services that will lead to the point of employability; (2) plan for placement of the veteran in the occupational field for which training and other services will be provided; and (3) specify the key services needed by the veteran to achieve the goals and objectives of the plan.  

A veteran is permitted to request a change in the plan at any time, but a change in the statement of a long-range vocational goal may only be made following a re-evaluation of the rehabilitation program by the counseling psychologist or vocational rehabilitation counselor.  38 C.F.R. § 21.94(a)-(b).  A change may be made when achievement of the current goal is no longer reasonably feasible or the veteran's circumstances have changed or new information has been developed that makes rehabilitation more likely if a different long-range goal is established and the veteran fully participates and concurs in the change.  38 C.F.R. § 21.94(b)(1)-(3).  Disagreement with regard to a change (or refusal of a change) in the plan is appealable to the Board.  38 C.F.R. § 21.98(d). 

Here, the record establishes the Veteran's January 2008 IWRP plan included a stated vocational goal of achieving entry-level employment as a management trainee (any industry), general manager (any industry), or a related occupational or job title.  At that time, the Veteran was entitled to a 40 percent rating for his service-connected back disability; there was limited evidence with regard to his level of psychiatric impairment at that time, even though he was subsequently granted service connection for post-traumatic stress disorder (PTSD) with major depressive disorder with an initial 30 percent rating, effective May 27, 2010.

In September 2009, the Veteran graduated from Ashford University with a Bachelor of Arts in Organizational Management pursuant to an amended version of the January 2008 IWRP.  The Veteran was moved from "rehabilitation to the point of employability" status to "employment services" status upon completion of the degree program and commenced with a job search.  See 38 C.F.R. §§ 21.190, 21.194.

In January 2010, the Veteran requested a change to his IWRP after he experienced difficulty with his job search; he specifically requested that he be allowed to return to school to acquire a Doctors of Osteopathic Medicine.  The Veteran's request to change his IWRP was denied, and his rehabilitation program was "interrupted" after he initially indicated he no longer wished to continue with employment services.  See 38 C.F.R. § 21.197.  The Veteran subsequently reported he would continue with employment services, but was informed he would remain in interrupted status so that he could pursue the appeal of his request for a change to his IWRP.  See 38 C.F.R. § 21.98.

In May 2011, VA received evidence that the Veteran's service-connected PTSD with major depressive disorder had recently increased in severity.  A May 2011 VA examiner confirmed the increased psychiatric symptomatology.  The May 2011 VA examiner noted a significant change in the Veteran's ability to secure employment since his last examination and noted the Veteran's violent, aggressive, and disruptive behaviors made it almost impossible for him to work with others.  The May 2011 VA examiner concluded the Veteran's symptoms had significantly impacted his life in all areas, to include his ability to interact with others in all contexts.  The Veteran was awarded an increased 100 percent schedular rating for his service-connected PTSD with major depressive disorder based on the functional impairment noted by the May 2011 VA examiner.

The Board finds the increased severity of the Veteran's service-connected PTSD with major depressive disorder warrants a change to his IWRP.  See 38 C.F.R. § 21.94.  The stated vocational goal for the January 2008 IWRP is achieving entry-level employment as a management trainee (any industry), general manager (any industry), or a related occupational or job title.  The May 2011 VA examination report and contemporaneous VA psychiatric treatment records show this goal is no longer reasonably feasible.  The May 2011 VA examiner explained the Veteran's increased symptomatology, most notably his violent, aggressive, and disruptive behaviors, has made it almost impossible for him to work with others.  A position as a management trainee (any industry), general manager (any industry), or a related occupational or job title, even those that are deemed entry-level, would inherently require the Veteran to supervise, or at least interact with, others to some degree.  The competent medical evidence of record, not just the Veteran's subject reports, clearly indicates this type of interaction is no longer possible in the Veteran's case, rendering the vocational goal stated in the January 2008 IWRP no longer reasonably feasible.

While it is clear the AOJ correctly determined a change was not warranted based on the evidence of record at the time of the initial January 2010 denial, the Board notes new and material evidence was received after the Veteran perfected his appeal of that decision that clearly shows a change to the IWRP is warranted.  See 38 C.F.R. § 3.156(b).  The Board further notes the adjudication documents prepared by the AOJ in this matter, which have considered the newly obtained evidence, place great emphasis on the number of past IWRPs that have been created for the Veteran.  While the number of past IWRPs may have relevance to the issue of whether the achievement of any vocational goal is reasonably feasible at this point given the severity of the Veteran's service-connected disabilities, the Veteran's previous vocational rehabilitation endeavors (those prior to the current IWRP) are largely irrelevant to the determination under 38 C.F.R. § 21.94 as to whether the current vocational goal is reasonably feasible.  As the evidence shows the current vocational goal is no longer reasonably feasible, a change to the Veteran's IWRP is warranted.

In reaching this determination, the Board does not reach the merits of whether the Veteran's specific request to pursue a Doctors of Osteopathic Medicine is warranted or whether the achievement of any vocational goal is reasonably feasible at this point given the severity of the Veteran's service-connected disabilities; these are matters that must be adjudicated by the AOJ in the first instance to ensure the Veteran is afforded the requisite due process.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).  The Board's determination in this matter is limited to the issue of whether the current vocational goal is reasonably feasible.  See 38 C.F.R. § 21.94.  The evidence of record clearly shows that the current vocational goal is not reasonably feasible and to that extent the appeal is granted.


ORDER

Entitlement to a change in the Veteran's IWRP is granted.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


